DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7-11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Belogiannis et al. WO 2018/112516 (cited on Information Disclosure Statement filed October 6, 2020) and Rubenson et al. US 2012/0181269.
Regarding Claim 1, Belogiannis et al. discloses a reusable beverage container (flask assembly 10) comprising a vessel (main body 26) (‘216, FIGS. 1-2) having an upper end that defines an upper opening (‘216, FIGS. 7-8) wherein the vessel (main body 26) is capable of storing a beverage (drink), a cap (neck 16 combined with cap 20) removable securable to the upper end of the vessel (main body 26) (via neck 16) wherein the cap (neck 16 combined with cap 20) is capable of receiving and completely enclosing a beverage ingredient cartridge (pod 12).  The cap (neck 16 combined with cap 20) comprises a lower shell (neck 16) having an upper end and a lower end wherein the lower end defines a lower opening, an upper shell (cap 20) removably securable to the lower shell (neck 16), and a cartridge opener (rupturing means 18) extending from the lower shell (neck 16) (‘516, FIGS. 7, 9, and 12) (‘516, Paragraph [0039]).

    PNG
    media_image1.png
    712
    285
    media_image1.png
    Greyscale

Belogiannis et al. is silent regarding the upper shell being removably securable to the upper end of the lower shell.
Rubenson et al. discloses a food container (‘269, Paragraph [0009]) comprising a lower shell (container 702) and an upper shell (container 701) removably securable to the lower shell (container 702) wherein the upper shell (container 701) is removably securable to the upper end of the lower shell (container 702) (‘269, FIG. 8) (‘269, Paragraph [0061]).
Both Belogiannis et al. and Rubenson et al. are directed towards the same field of endeavor of food containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the connection of the upper shell of the cap of Belogiannis et al. to be removably securable to the upper end of the lower shell since Rubenson et al. teaches that containers having the upper shell being removably securable to the upper end of the lower shell were known and conventional in the art.  The configuration of the connection between the upper and lower shell is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the claimed lower shell was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).

    PNG
    media_image2.png
    797
    779
    media_image2.png
    Greyscale

Regarding Claim 3, Belogiannis et al. discloses the lower shell (neck 16) comprising a neck having threading (threaded socket 58) that is capable of being removably secured to threading (threaded end 59) on the upper end of the vessel (main body 26) (‘516, FIGS. 2, 8, and 11) (‘516, Paragraph [0048]).
Regarding Claim 4, Belogiannis et al. discloses the lower shell (neck 16) comprising a recess surrounding the neck wherein the recess is capable of receiving a lip of the upper end of the vessel (main body 26) (‘516, FIG. 8).

    PNG
    media_image3.png
    819
    362
    media_image3.png
    Greyscale

Regarding Claim 5, Belogiannis et al. discloses when the lower shell (neck 16) is secured to the vessel (main body 20), a neck of the lower shell (neck 16) extends into 
Regarding Claim 7, Belogiannis et al. discloses the cartridge opener (rupturing means 18) extending from the lower shell (neck 16) around the lower opening toward the upper end of the lower shell (neck 16) (‘516, FIGS. 7-8) (‘516, Paragraph [0041]).
Regarding Claim 8, Belogiannis et al. is silent regarding a connection ring at the upper end of the lower shell wherein the connection ring defines a groove capable of receiving a ridge of the upper shell to removably secure the upper shell to the lower shell via a snap fit connection.
Rubenson et al. discloses a food container (‘269, Paragraph [0009]) comprising a lower shell (container 702) and an upper shell (container 701) removably securable to the lower shell (container 702) and a connection ring (band 704) at the upper end of the lower shell (container 702) wherein the connection ring (band 704) defines a groove to removably secure the upper shell (container 701) to the lower shell (container 702) (‘269, FIG. 8) (‘269, Paragraph [0061]) via a snap fit connection (‘269, Paragraph [0063]).
Both Belogiannis et al. and Rubenson et al. are directed towards the same field of endeavor of food containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the connection between the lower shell and the upper shell of Belogiannis et al. to be connected via a connection ring disposed at an upper end of the lower shell wherein the connection ring defines a groove via a snap fit connection since Rubenson et al. teaches that this was a known connection means 
Further regarding Claim 8, the limitations “configured to receive a ridge of the upper shell to removably secure the upper shell to the lower shell” are seen to be recitations regarding the intended use of the “reusable beverage container.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function.”  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention's structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus discloses all the structural limitations of the claim, which Belogiannis et al. modified with Rubenson et al. obviously does.  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.
It is the Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art reference of Belogiannis et al. modified with Rubenson et al. and further that the prior art structure, which is identical 
Regarding Claim 9, Belogiannis et al. is silent regarding the lower shell widening from the lower end of the lower shell toward the upper end of the lower shell.
Rubenson et al. discloses a food container (‘269, Paragraph [0009]) comprising a lower shell (container 702) and an upper shell (container 701) removably securable to the lower shell (container 702) wherein the lower shell (container 702) widens from a lower end of the lower shell (container 702) toward an upper end of the lower shell (container 702) (‘269, FIG. 8) (‘269, Paragraph [0061]).
Both Belogiannis et al. and Rubenson et al. are directed towards the same field of endeavor of food containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the lower shell of the cap of Belogiannis et al. to widen from a lower end of the lower shell toward an upper end of the lower shell since Rubenson et al. teaches that containers having a lower shell with the claimed shape were known and conventional in the art.  The configuration of the claimed lower shell is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the claimed lower shell was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Regarding Claim 10, Belogiannis et al. is silent regarding the cap having a maximum diameter that is about 20% to 70% greater than a diameter of the upper Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (MPEP § 2144.04.IV.A.).
Regarding Claim 11, Belogiannis et al. discloses a system for making a beverage comprising the reusable beverage container (flask assembly 10) of Claim 1 as enumerated in the rejections of Claim 1 provided above.  The system comprises a beverage ingredient cartridge (pod 12) containing a beverage ingredient (‘516, Paragraphs [0025] and [0039]).  The cartridge opener (rupturing means 18) displaces a portion of the beverage ingredient cartridge (pod 12) so as to release the beverage ingredient into the vessel (main body 26) of the reusable beverage container (flask assembly 10) under the force of gravity when the beverage cartridge (pod 12) is engaged with the cartridge opener (rupturing means 18) of the cap (neck 16 combined with cap 20) (‘516, Paragraphs [007] and [0041]).
Regarding Claim 15, Belogiannis et al. discloses a reusable beverage container (flask assembly 10) comprising a vessel (main body 26) (‘516, FIGS. 1-2) having an opening and capable of storing a beverage (drink) (‘516, FIG. 6), a cap (neck 16 combined with cap 20) removably securable to the vessel (main body 26) to seal the opening.  The cap (neck 16 combined with cap 20) comprises a lower shell (neck 16) defining a lower opening such that an interior volume of the cap is connected with an interior volume of the vessel (main body 26) (‘516, FIG. 9), i.e. threaded socket 58 
Belogiannis et al. is silent regarding the upper shell being removably securable to the upper end of the lower shell.
Rubenson et al. discloses a food container (‘269, Paragraph [0009]) comprising a lower shell (container 702) and an upper shell (container 701) removably securable to the lower shell (container 702) wherein the upper shell (container 701) is removably securable to the upper end of the lower shell (container 702) (‘269, FIG. 8) (‘269, Paragraph [0061]).
Both Belogiannis et al. and Rubenson et al. are directed towards the same field of endeavor of food containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the connection of the upper shell of the cap of Belogiannis et al. to be removably securable to the upper end of the lower shell since Rubenson et al. teaches that containers having the upper shell being removably securable to the upper end of the lower shell were known and conventional in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Regarding Claim 16, Belogiannis et al. discloses the upper shell (cap 20) being removably secured to the lower shell (neck portion 16) and the beverage ingredient cartridge (pod 12) being enclosed within the cap (neck portion 16 combined with cap 20) (‘516, FIG. 9) (‘516, Paragraph [0041]).
Regarding Claim 17, Belogiannis et al. discloses the upper shell (cap 20) applying a force on the beverage ingredient cartridge (pod 12) such that the beverage ingredient cartridge (pod 12) pushes against the cartridge opener (rupturing means 18) when the upper shell (cap 20) is secured to the lower shell (neck portion 16) (‘516, FIG. 9) (‘516, Paragraphs [0025] and [0041]).
Regarding Claim 18, Belogiannis et al. discloses the cartridge opener (rupturing means 18) capable of extending into an interior volume of the beverage ingredient cartridge (pod 12) in order to dispense the beverage ingredient from the beverage ingredient cartridge (pod 12) (‘516, Paragraph [0041]).
Regarding Claim 19, Belogiannis et al. discloses a system for making a beverage comprising the reusable beverage container (flask assembly 10) of Claim 15 as enumerated in the rejections of rejections of Claim 15 provided above.  The system comprises a beverage ingredient cartridge (pod 12) containing a beverage ingredient (‘516, Paragraphs [0025] and [0039]).  The cartridge opener (rupturing means 18) displaces a portion of the beverage ingredient cartridge (pod 12) so as to release the 
Regarding Claim 20, Belogiannis et al. discloses the upper shell (cap 20) being securable to the lower shell (neck portion 16) once the cartridge opener (rupturing means 18) displaces a portion of the beverage ingredient cartridge (pod 12) (‘516, FIG. 9) (‘516, Paragraph [0048]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Belogiannis et al. WO 2018/112516 (cited on Information Disclosure Statement filed October 6, 2020) in view of Rubenson et al. US 2012/0181269 as applied to claim 1 above in view of Marina et al. US 2011/0166910 and Schwartz et al. US 2012/0241446.
Regarding Claim 2, Belogiannis et al. discloses the vessel (main body 26) comprising a body portion and a neck portion wherein the neck portion defines the upper opening at the upper end of the vessel (main body 26) (‘516 FIG. 6).

    PNG
    media_image4.png
    326
    499
    media_image4.png
    Greyscale

Belogiannis et al. modified with Rubenson et al. is silent regarding the neck portion being removably securable to the body portion and the neck portion comprising a first diameter at a lower end of the neck portion and a second diameter at an upper end of the neck portion wherein the first diameter is greater than the second diameter.
Marina et al. discloses a beverage container (beverage dispensing system 700) comprising a vessel (container 710) having an upper end that defines an opening wherein the vessel (container 710) stores a beverage, the vessel (container 710) enclosing a beverage ingredient cartridge (cartridge 750) wherein the vessel (container 710) comprises a body portion (attachment mechanism 720) and a neck portion (drinking spout 716) secured to the body portion (attachment mechanism 720) wherein the neck portion (drinking spout 716) defines the upper opening at the upper end of the vessel (container 710) wherein the neck portion (drinking spout 716) comprises a first diameter at a lower end of the neck portion (drinking spout 716) and a second diameter at an upper end of the neck portion (drinking spout 716) wherein the first diameter is greater than the second diameter (‘910, FIGS. 7A-7B) (‘910, Paragraphs [0066]-[0067]).

    PNG
    media_image5.png
    804
    783
    media_image5.png
    Greyscale

Both Belogiannis et al. and Marina et al. are directed towards the same field of endeavor of beverage containers comprising a vessel and a beverage ingredient cartridge.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the vessel to have a first diameter at a lower end of the neck portion and a second diameter at an upper end of the neck portion wherein the first diameter is greater than the second diameter as taught by Marina et al. since the configuration of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Marina et al. teaches that it was known and conventional in the beverage container art to have the claimed vessel shape wherein the vessel has a first diameter at a lower end of the neck portion and a second diameter at an upper end of the neck portion wherein the first diameter is greater than the second diameter.
Further regarding Claim 2, Belogiannis et al. modified with Rubenson et al. and Marina et al. discloses the neck portion (drinking spout 716) being partially removably securable to the body portion (attachable mechanism 720) (‘910, FIGS. 7A-7B) but does not disclose the neck portion being totally removably securable to the body portion.
Schwartz et al. discloses a reusable beverage container comprising a vessel (liquid vessels 120 and 130) having an upper end that defines an upper opening wherein the vessel (liquid vessels 120 and 130) stores a beverage and a cap (top 105) removably securable to the upper end of the vessel (at drinking spout 110 of liquid vessel 120).  The vessel (liquid vessels 120 and 130) comprises a body portion (liquid vessel 130) and a neck portion (liquid vessel 120) removably securable to the body portion (liquid vessel 130) wherein the neck portion (liquid vessel 120) defines the upper opening (drinking spout 110) at the upper end of the vessel (‘446, FIG. 1) (‘446, Paragraph [0022]).  The neck portion (liquid vessel 120) comprises a first diameter at a lower end of the neck portion (liquid vessel 120) and a second diameter at an upper end 

    PNG
    media_image6.png
    793
    616
    media_image6.png
    Greyscale

Both Belogiannis et al. and Schwartz et al. are directed towards the same field of endeavor of beverage containers comprising a vessel.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the vessel of Belogiannis et al. modified with Marina et al. and incorporate a vessel having a body In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (MPEP § 2144.04.V.C.).  Schwartz et al. teaches that making the vessel into removable sections allows the vessel to be more easily cleaned (‘446, Paragraph [0011]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Belogiannis et al. WO 2018/112516 (cited on Information Disclosure Statement filed October 6, 2020) in view of Rubenson et al. US 2012/0181269 as applied to claim 1 above in view of Donoghue US 4,474,312.
Regarding Claim 6, Belogiannis et al. discloses the upper shell (cap 20) comprising an outer seal (rubber seal arrangement 42) arranged on an outer surface of the upper shell (cap 20) wherein the outer seal (rubber seal arrangement 42) is capable of forming a seal to prevent liquid from passing (‘516, FIG. ) (‘516, Paragraph [0043]).
Belogiannis et al. modified with Rubenson et al. is silent regarding the seal being an inner seal disposed on the lower shell and arranged on an interior surface of the lower shell.
Donoghue discloses a beverage container comprising a vessel (squeeze bottle 10) and a cap (closure 22) removably securable to the upper end of the vessel (squeeze bottle 10).  The cap (closure 22) comprises a shell (outer cup member 16) comprising an inner seal (inner cup member 38) arranged on an interior surface of the 

    PNG
    media_image7.png
    796
    625
    media_image7.png
    Greyscale

Both Belogiannis et al. and Donoghue are directed towards the same field of endeavor of beverage containers comprising a vessel and a cap.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Belogiannis et al. and incorporate an inner seal onto an interior surface of the lower 
Further regarding Claim 6, the limitations “wherein the lower shell comprises an inner seal arranged on an interior surface of the lower shell wherein the inner seal is configured to form a seal with the beverage ingredient cartridge when the beverage ingredient cartridge is positioned within the lower shell and in contact with the inner seal so as to prevent liquid from passing through the lower opening and into an interior volume of the cap outside of the beverage ingredient cartridge” are seen to be recitations regarding the intended use of the “reusable beverage container.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function.”  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention's structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus discloses all the structural limitations of the claim, which Belogiannis et al. modified with Rubenson et al. and Donoghue obviously does.  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.
It is the Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art reference of Belogiannis et al. modified with Rubenson et al. and Donoghue and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.

Response to Arguments
Examiner notes that the previous Claim Objections and rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Applicant's arguments filed March 3, 2021 have been fully considered but they are not persuasive.
Applicant’s arguments on Pages 7-9 of the Remarks with respect to the rejections of Claims 1 and 15 over 35 USC 102(a)(2) are moot since the current rejections relies upon a combination of Belogiannis et al. modified with Rubenson et al., which was necessitated by amendment.
Applicant argues on Page 9 of the Remarks with respect to Claim 2 that there is no motivation to modify Belogiannis based on the teachings of Marina and Schwartz.  Applicant alleges that there Is no explanation for why one of ordinary skill in the art would modify Belogiannis to having a neck portion having a first diameter at a lower end and a second diameter at an upper end that is smaller than the first diameter as taught by Marina and simply alleges that it is obvious to modify Belogiannis since Marina 
Examiner argues both Belogiannis et al. and Marina et al. are directed towards the same field of endeavor of beverage containers comprising a vessel and a beverage ingredient cartridge.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the vessel to have a first diameter at a lower end of the neck portion and a second diameter at an upper end of the neck portion wherein the first diameter is greater than the second diameter as taught by Marina et al. since the configuration of the claimed vessel is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed vessel was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Marina et al. teaches that it was known and conventional in the beverage container art to have the claimed vessel shape wherein the vessel has a first diameter at a lower end of the neck portion and a second diameter at an upper end of the neck portion wherein the first diameter is greater than the second diameter and that the claimed shape was known to have utility in the construction of beverage containers. Furthermore, It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the vessel of Belogiannis et al. modified with Marina et al. and incorporate a vessel having a body portion and a neck portion removably securable to the body portion as taught by Schwartz et al. since In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (MPEP § 2144.04.V.C.).  Schwartz et al. teaches that making the vessel into removable sections allows the vessel to be more easily cleaned (‘446, Paragraph [0011]).  Therefore, these arguments are not found persuasive.
Applicant argues on Pages 10-11 of the Remarks with respect to Claim 6 that Donoghue discloses an inner cup member to be filled with a liquid from a squeeze bottle and alleges that it does not disclose its inner cup member serves as a seal or forms a seal with a beverage ingredient cartridge or other object.  Applicant continues that Donoghue’s inner cup member 38 is not disclosed for use as a seal and that its inner cup member includes openings.
Examiner argues that Donoghue teaches that comprising an inner seal (inner cup member 38) arranged on an interior surface of the shell (outer cup member 16) (‘312, FIG. 1-2) (‘312, Column 2, lines 62-68) (‘312, Column 3, lines 1-9).  Both Belogiannis et al. and Donoghue are directed towards the same field of endeavor of beverage containers comprising a vessel and a cap.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Belogiannis et al. and incorporate an inner seal onto an interior surface of the lower shell as taught by Donoghue in order to provide a seal with respect to the shell (‘312, Column 3, lines 10-19).  Therefore, this argument is not found persuasive.
Applicant argues on Pages 11-12 with respect to Claims 8-9 of the Remarks that Rubenson is non-analogous in that Rubenson relates to an animal resistant food 
Examiner maintains that Rubenson and Belogiannis are directed towards the same field of endeavor of food containers and constitutes analogous art.  Therefore, this argument is not found persuasive.
Applicant argues on Page 12 of the Remarks with respect to Claim 8 that Rubenson discloses a band 704 that engages a groove 711 of the container 701 and a groove 721 of the container 702 and alleges that Rubenson does not disclose that the band 704 includes a groove.
Examiner argues that FIG. 8 of Rubenson clearly shows a groove disposed on the band 704.  Therefore, this argument is not found persuasive.
Applicant argues on Page 13 of the Remarks with respect to Claim 10 that Claim 10 does not recite a specific dimension or measurement and instead recites relative proportions of the cap and vessel and that the Belogiannis cap has a smaller diameter than the upper end of the vessel.
Examiner argues that applicant has not demonstrated with any objective evidence the criticality of the claimed size of the cap relative to the upper opening of the vessel.  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device in view of Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICSON M LACHICA/Examiner, Art Unit 1792